MEMORANDUM OPINION
 
No. 04-11-00212-CR
 
IN RE Roland
L. TAYLOR
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Phylis J.
Speedlin, Justice
                
Delivered and
Filed:  April 6, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On March 23, 2011, relator filed a petition for writ of mandamus, complaining of the
trial court’s failure to rule on his pro se motion to discover criminal
record of witness.  However, relator has retained counsel to represent him in
the criminal proceeding pending in the trial court for which he is currently
confined.  A criminal defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no
legal duty to rule on pro se motions or petitions filed with regard to a
criminal proceeding in which the defendant is represented by counsel.  See
Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not
abuse its discretion by declining to rule on relator’s pro se motion
filed in the criminal proceeding pending in the trial court.  Accordingly, the
petition for writ of mandamus is denied.  Tex.
R. App. P. 52.8(a).
Additionally,
relator filed an Application for Leave to File Petition for Writ of Mandamus. 
No leave is required to file a petition for writ of mandamus in this court.  Tex. R. App. P. 52.  Therefore,
relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
DO NOT PUBLISH
 
 




[1]
This proceeding arises out of Cause Nos. 2010-CR-11033 & 2010-CR-11034,
styled State of Texas v. Roland L. Taylor, pending in the 227th Judicial
District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.